DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 17 May 2022 has been entered.
Disposition of claims:
	Claims 1, 8-9, and 17 have been amended.
	Claim 2 is cancelled.
	Claims 1 and 3-20 are pending.
The amendment to claim 1 has overcome the rejection of claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) set forth in the last Office action; the rejections of claims 9-11 and 15-19 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) set forth in the last Office action; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”), and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made. 
The amendment to claim 1 has overcome the rejection of claim(s) 1-2, 4, and 6 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) in view of Joseph et al. (US 2015/0243893 A1) (hereinafter “Joseph”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claim(s) 1-4, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) in view of Lin et al. (US 2010/0187984 A1) (hereinafter “Lin”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claim(s) 1, 3, 5, 9, and 12-13 under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0123286 A1) (hereinafter “Xia”) in view of Stoessel et al. (US 2016/0093812 A1) (hereinafter “Stoessel”) and Gao et al. (US 2018/0370957 A1) (hereinafter “Gao”) set forth in the last Office action as well as the rejection of claims 14 and 19 under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0123286 A1) (hereinafter “Xia”) in view of Stoessel et al. (US 2016/0093812 A1) (hereinafter “Stoessel”) and Gao et al. (US 2018/0370957 A1) (hereinafter “Gao”), and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claim(s) 1-4 and 9 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,109,799 B2 set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claim(s) 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,910,577 B2 set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant's arguments, see section (i) of the reply filed 17 May 2022 regarding the rejection of claims 1-4, 7, 9, 12, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107880056—machine translation relied upon) (hereinafter “Wang”) have been fully considered but they are not persuasive.
Applicant argues that the limitations of the current claims 1 and 12 do not allow for Rs from different rings to be joined. Applicant argues that therefore Wang does not anticipate the claims.
The claims and the specification are silent as to whether Rs on different six-membered rings can join to form a ring. While the claims and the specification affirmatively state that Rs on the same ring can be joined or fused together to form a ring, this does not amount to a limitation stating that Rs from different six-membered rings cannot join or fuse together to form a ring. Therefore, under a broadest reasonable interpretation of the claim, Rs from different six-membered rings are being interpreted to be allowed join or fuse together to form a ring.
Additionally, the limitation only states that Rs on the same ring can be joined or fused together to form a ring. Tetraphenylene can be equated with a ring. Thus, Rs on different six-membered rings can be interpreted as being on the same ring (tetraphenylene).
The Examiner notes that a limitation stating that Rs on different six-membered rings do not join or fuse together to form a ring would overcome the rejection and would not be determined to be new matter in light of the examples of the specification and claims.

Applicant’s arguments, see sections (ii), (1), and (2) of the reply filed 17 May 2022 with respect to the rejection of claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) set forth in the last Office action; the rejections of claims 9-11 and 15-19 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) set forth in the last Office action; and the rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”), and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see section (3) of the reply filed 17 May 2022 with respect to the rejection of claim(s) 1-2, 4, and 6 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) in view of Joseph et al. (US 2015/0243893 A1) (hereinafter “Joseph”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see section (4) of the reply filed 17 May 2022 with respect to the rejection of claim(s) 1-4, 6, and 8 under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) in view of Lin et al. (US 2010/0187984 A1) (hereinafter “Lin”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see sections (5) and (6) of the reply filed 17 May 2022 with respect to the rejection of claim(s) 1, 3, 5, 9, and 12-13 under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0123286 A1) (hereinafter “Xia”) in view of Stoessel et al. (US 2016/0093812 A1) (hereinafter “Stoessel”) and Gao et al. (US 2018/0370957 A1) (hereinafter “Gao”) set forth in the last Office action as well as the rejection of claims 14 and 19 under 35 U.S.C. 103 as being unpatentable over Xia (US 2019/0123286 A1) (hereinafter “Xia”) in view of Stoessel et al. (US 2016/0093812 A1) (hereinafter “Stoessel”) and Gao et al. (US 2018/0370957 A1) (hereinafter “Gao”), and further in view of So et al. (US 2014/0077172 A1) (hereinafter “So”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see section (A) of the reply filed 17 May 2022 with respect to the rejection of claim(s) 1-4 and 9 on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,109,799 B2 set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see section (B) of the reply filed 17 May 2022 with respect to the rejection of claim(s) 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,910,577 B2 set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8: Claim 8 requires specific tetraphenylene structures where the donor substituent must be present in one of D1 to D40 and the acceptor substituent must be present in one of A1 to A30. The instant claim 1 (from which claim 8 depends) requires the donor substituent to be selected from a group consisting of carbazole, diphenylamino, phenoxazine, phenothiazine, dibenzoazasiline, pyrrolidine, piperidine, phenoxide, and methoxide. However, D6, D8-D9, D12-D20, D26, D28-D29, and D32-D40 do not appear to meet this limitation. Therefore, it is unclear if these structures meet the limitations of claim 8, rendering the claim indefinite. 
For the purposes of examination, the Examiner is interpreting the claim such that only donor structures that meet the definition of carbazole, diphenylamino, phenoxazine, phenothiazine, dibenzoazasiline, pyrrolidine, piperidine, phenoxide, and methoxide meet the limitations of the current claim 8.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 8: Claim 8 requires specific tetraphenylene structures where the donor substituent must be present in one of D1 to D40 and the acceptor substituent must be present in one of A1 to A30. The instant claim 1 (from which claim 8 depends) requires the donor substituent to be selected from a group consisting of carbazole, diphenylamino, phenoxazine, phenothiazine, dibenzoazasiline, pyrrolidine, piperidine, phenoxide, and methoxide. However, D6, D8-D9, D12-D20, D26, D28-D29, and D32-D40 do not appear to meet this limitation. Therefore, claim 8 fails to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4, 7, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107880056—machine translation relied upon) (hereinafter “Wang”).
Regarding claims 1-4, 9, and 12: Wang discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {p. 45, line 22 to p. 46, line 9 and the table on p. 47: Example 8 using Compound 92 as the emissive dopant.}.
The organic layer comprises an emissive layer and the emissive layer comprises the compound shown below along with ADN as a host material {(p. 45, line 22 to p. 46, line 9 and the table on p. 47: Example 8 using Compound 92 as the emissive dopant.), (p. 19, Compound 92)}.

    PNG
    media_image1.png
    788
    796
    media_image1.png
    Greyscale


The compound shown above is an emitter in the emissive layer {p. 45, line 22 to p. 46, line 9 and the table on p. 47: Example 8 using Compound 92 as the emissive dopant.}.
Where the compound of Wang comprises: two pairs of R are ether that are joined together to form a ring; two R comprise pyridine; one R comprises diphenylamino substituted with two phenyl groups; one R comprising diphenylamino that is substituted with an alkenyl group that joins the two phenyl groups together and one of the phenyl groups is additionally substituted with a substituent phenyl group.

Regarding claim 7: Wang discloses all of the features with respect to claim 1, as outlined above. 
The Compound comprises two acceptor groups as described above. Additionally, one R is an acceptor unit. While an additional R is an acceptor unit, the current claim limitations only state that “one R comprises a donor substituent” and does not place any limitations that additional groups R cannot be an acceptor unit.

Regarding claim 19: Wang discloses all of the features with respect to claim 1, as outlined above. 
As described above, the compound of Wang used as an emitter material in the emissive layer, and the emissive layer additionally comprises a host material. An emissive layer comprising both a host and a dopant is a formulation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”).
Regarding claims 1, 3-4, 6, 9-10, and 15-16: Kwong discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {paragraphs [0150]-[0155]: Device Example 1}.
The organic layer is an emissive layer and comprises the compound shown below as a host material {(paragraph [0151]: The compound shown below is the host material of the emissive layer.), (paragraphs [0073] and [0148]: Compound 1)}.

    PNG
    media_image2.png
    685
    710
    media_image2.png
    Greyscale

The emissive layer further comprises an iridium metal complex that is a phosphorescent emitting material, having the structure shown below {paragraphs [0151] and [0156]}.

    PNG
    media_image3.png
    412
    640
    media_image3.png
    Greyscale

Kwong does not exemplify a compound similar to the compound shown above except for additionally comprising a donor substituent.
However, Kwong discloses Compounds 482-492, each of which comprise both a donor and an acceptor structure, the donor structure being aza-carbazole {pp. 81-83}.
Additionally, Kwong ‘409 teaches that the compound shown above have the structure of Kwong ‘409’s Formula 1, shown below {(paragraph [0073]: Compound 1 is an example compound of the compounds of the disclosure of Kwong ‘409.), (paragraph [0062]: The compounds of the disclosure have the structure of Formula 1.)}. 

    PNG
    media_image4.png
    386
    391
    media_image4.png
    Greyscale

Where R1 to R16 can be hydrogen or heteroaryl {paragraph [0062]}. Kwong ‘409 exemplifies aza-carbazole as a heteroaryl {paragraph [0063]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have to modified the compound of Kwong ‘409 shown above by replacing one of the hydrogens at R1 to R16 of Kwong ‘409’s Formula 1 with aza-carbazole, based on the teaching of Kwong ‘409. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of aza-carbazole would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents of Kwong ‘409), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 8: Kwong ‘409 teaches all of the features with respect to claim 9, as outlined above.
Kwong ‘409 does not exemplify the specific bonding position of the aza-carbazole or the specific structure of the aza-carbazole substituent.
However, Kwong ‘409 teaches that the aza-carbazole substituent can have one of the structures shown below {p. 8}.

    PNG
    media_image5.png
    343
    365
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    381
    339
    media_image6.png
    Greyscale

There are a finite number of positions at which the aza-carbazole group can be bonded to the tetraphenylene structure, and there are a finite number of positions on the tetraphenylene structure at which the aza-carbazole group can bond.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Kwong ‘409 by bonding the aza-carbazole substituent onto a benzene ring other than the benzene ring on which the carbazolyl group is bonded and at a position consistent with one of the instant A12, A15, A27, or A30, based on the teaching of Kwong ‘409. The choice of bonding structure would have been one from a finite number of identified, predictable solutions (the limited possible options), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 11: Kwong ‘409 teaches all of the features with respect to claim 9, as outlined above. 
As described above, the compound of Kwong ‘409 is used as a host material of the emissive layer. The host material of the emissive layer must necessarily transport charges to the emissive material in order for light emission to occur. Therefore, the host material can be equated with a transporting material and the emissive layer can be equated with a transporting layer, because charge transport occurs within the layer.

Regarding claims 17-18: Kwong ‘409 teaches all of the features with respect to claim 9, as outlined above. 
Claim 17 differs from claim 9 in that the organic light-emitting device is comprised in consumer product.
Kwong ‘409 does not exemplify a specific consumer product comprising the organic light-emitting device taught by Kwong ‘409 and described above.
However, Kwong ‘409 teaches that organic light-emitting devices of Kwong ‘409 can be incorporated into a wide variety of consumer products that have one or more of the electronic component modules (or units) incorporated therein {paragraph [0042]}. Such consumer products would include any kind of products that include one or more light source(s) and/or one or more of some type of visual displays {paragraph [0042]}. Some examples of such consumer products include flat panel displays, computer monitors, medical monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads-up displays, fully or partially transparent displays, flexible displays, laser printers, telephones, cell phones, tablets, phablets, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, 3-D displays, vehicles, a large area wall, theater or stadium screen, or a sign {paragraph [0042]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Kwong ‘409 as described above by incorporating the device into one of the example consumer products described above, based on the teaching of Kwong ‘409. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum organic light emitting devices comprising suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal consumer devices.

Regarding claim 19: Kwong ‘409 teaches all of the features with respect to claims 1 and 9, as outlined above. 
As described above, the compound of Kwong ‘409 is used as a host material of the emissive layer for a phosphorescent dopant. An emissive layer comprising both a host and a dopant is a formulation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”) as applied to claim 1 above, and further in view of Tokito et al. (US 2003/0091862 A1) (hereafter “Tokito”).
Regarding claim 20: Kwong ‘409 teaches all of the features with respect to claim 1, as outlined above.
Kwong ‘409 does not teach a polymer comprising one of the Compounds 482 to 492 of Kwong ‘409.
However, as described above, the compound of Kwong ‘409 is used as a host material of the emissive layer for a phosphorescent dopant.
The phosphorescent dopant is a transition metal complex {paragraph [0110]}.
Tokito teaches polymeric phosphorescent materials for use in an organic light-emitting device {paragraph [0083]}.
The polymeric phosphorescent materials can be used as the luminescent material of an organic light-emitting device {paragraph [0121]}.
Tokito teaches that the polymeric phosphorescent material of the disclosure of Tokito is a copolymer of a phosphorescent unit and a carrier transporting unit {paragraph [0083]}. The phosphorescent unit can be comprised of a phosphorescent iridium complex {(paragraphs [0086]-[0087]: The phosphorescent site is a transition metal complex.), (paragraph [0095]: Iridium metal complexes are exemplified the phosphorescent site.)}.
Because a host material for a light-emitting layer of an organic electroluminescent device (such as Kwong ‘409’s compound shown above) must transport holes and electrons to the light-emitting material, it is a carrier transporting material.
Therefore, the light-emitting layer of Kwong ‘409 is comprised of a phosphorescent light-emitting material and a carrier transporting material.
Tokito exemplifies that both the carrier transporting material and the phosphorescent light-emitting material can be side-chains on the polymer, as shown below {paragraphs [0078], [0084]-[0085] and Fig. 1(d)}.

    PNG
    media_image7.png
    859
    1201
    media_image7.png
    Greyscale


As shown below, Tokito exemplifies that this arrangement can consist of a carrier transporting site connected to the polymer backbone through a single bond and the phosphorescent site (exemplified by the iridium coordination moiety shown below) through an alkyl chain, wherein the polymer backbone is an alkyl chain {paragraph [0097]}.

    PNG
    media_image8.png
    512
    1249
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    665
    701
    media_image9.png
    Greyscale

Tokito teaches that linking of a phosphorescent light-emitting material and a carrier transporting material in a polymer suppresses aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device {paragraph [0083]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the light-emitting layer of the organic electroluminescent device of Kwong ‘409 by linking the phosphorescent light-emitting material of Tokito shown above and the matrix material (Kwong 409’s compound shown above) in a polymer, based on the teaching of Tokito. The motivation for doing so would have been to suppress aggregation of the phosphorescent units, improving the stability of the organic electroluminescent device, as taught by Tokito. Furthermore, it would have been obvious to have selected the iridium coordination moiety of Tokito shown above, based on the teaching of Tokito. The choice would have been a selection from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum substituent structures when producing compounds to be used to make an organic light-emitting device.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. (US 2006/0240285 A1) (hereinafter “Uchida”).
Regarding claims 1, 5, and 7: Uchida discloses the compound shown below {(paragraph [0021]: The compounds of the disclosure have the structure of formula (2) of Uchida.), (paragraph [0033]: Compounds 2-1 through 2-56 are examples of formula (2) of Uchida.), (p. 5, Compound 2-9)}.

    PNG
    media_image10.png
    510
    665
    media_image10.png
    Greyscale

Uchida does not exemplify a compound similar to the compound shown above except for additionally comprising an acceptor substituent.
However, Uchida teaches that the compound shown above have the structure of Uchida’s Formula (2), shown below {(paragraph [0021]: The compounds of the disclosure have the structure of formula (2) of Uchida.), (paragraph [0033]: Compounds 2-1 through 2-56 are examples of formula (2) of Uchida.)}. 

    PNG
    media_image11.png
    542
    550
    media_image11.png
    Greyscale

Where A1 to A16 can be nitrogen or optionally substituted carbon {paragraph [0022]}. Uchida teaches that the substituents on the carbon can be methoxy in addition to optionally being methyl {paragraph [0023]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have to modified the compound of Uchida shown above by replacing the methyl groups with methoxy groups—which the Examiner is equating with methoxide—based on the teaching of Uchida. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of methoxy would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents of Uchida), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,109,799 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-4 and 9: Claim 12 of U.S. Patent No. 10,109,799 B2 discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode {col. 266, lines 60-67 and col. 267 lines 1-14: The organic layer comprises a compound having the structure of Formula 2}.
The organic layer comprises the compound shown below {(col. 267, lines 65-67: The compound having the structure of Formula 2 can have the structure of one of Compounds 470-500), (col. 278, Compound 500)}.

    PNG
    media_image12.png
    615
    535
    media_image12.png
    Greyscale

Claim 12 of U.S. Patent No. 10,109,799 B2 does not exemplify a compound similar to the compound shown above except for additionally comprising a donor substituent.
However, Claim 12 of U.S. Patent No. 10,109,799 B2 teaches that the compounds have the structure of Formula 2, shown below {col. 266-267}. 

    PNG
    media_image13.png
    476
    458
    media_image13.png
    Greyscale

Where X1 to X16 can be CR where R can be heteroaryl {col. 266-267}. 
Claim 12 of U.S. Patent No. 10,109,799 B2 discloses Compounds 493-496, which comprise a donor structure that is aza-carbazole as one of the substituents R of Formula 2 of Claim 12 of U.S. Patent No. 10,109,799 B2 {col. 275-276}. Therefore, aza-carbazole was a known group that could be R at the time the invention was effectively filed.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have to modified the compound of 12 of U.S. Patent No. 10,109,799 B2 shown above by replacing one of the hydrogens at that is a substituent R 12 of U.S. Patent No. 10,109,799 B2’s Formula 2 with aza-carbazole, based on the teaching of 12 of U.S. Patent No. 10,109,799 B2. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of azacarbazole would have been a choice from a finite number of identified, predictable solutions (the exemplified substituents of 12 of U.S. Patent No. 10,109,799 B2), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,910,577 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 3-4: Claim 11 of U.S. Patent No. 10,910,577 B2 discloses the compound shown below {col. 265}.

    PNG
    media_image14.png
    400
    665
    media_image14.png
    Greyscale


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As outlined above, Wang et al. (CN 107880056—machine translation relied upon) (hereinafter “Wang”), Kwong et al. (US 2017/0077409 A1) (hereinafter “Kwong ‘409”), and Uchida et al. (US 2006/0240285 A1) (hereinafter “Uchida”). Claims 13 and 14 require that the compound having the structure of the instant Formula I be an emissive material that emits light through a delayed fluorescent process. Neither of the compounds of Kwong ‘409 or Uchida are emissive materials. While the compound of Wang is an emissive material, it does not emit light through a delayed fluorescent process. The prior art does not teach or provide motivation for modifying the compounds of Wang, Kwong ‘409 or Uchida to be emissive materials that emit light through a delayed fluorescent process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786